Citation Nr: 1215331	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 2005.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issue as listed on the Title Page in November 2010.  


FINDING OF FACT

By way of a statement received in February 2012, the Veteran withdrew his appeal with respect to the issue of a higher rating for bilateral plantar fasciitis. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran indicated in a statement received in September 2012 that he wished to withdraw his appeal with respect to the issue on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the appeal with respect to this issue is dismissed.


ORDER

The appeal for a rating in excess of 10 percent for bilateral plantar fasciitis is dismissed.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


